Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered April 12, 1993, convicting him of attempted robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond *648a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the sentencing court did not consider the charges of which the defendant was found not guilty as a basis for imposing sentence (see, People v Hall, 46 NY2d 873, cert denied 444 US 848). Finally, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Lawrence, Ritter and Santucci, JJ., concur.